PER CURIAM.
Defendant appeals from a $280 judgment in favor of plaintiff. We dismiss the appeal.
Plaintiff initiated this action in small claims court. Defendant removed the action to circuit court for trial by jury. SDCL 15-39-17. The jury trial was subsequently waived.
This Court lacks jurisdiction to hear an appeal from a trial by jury pursuant to the transfer of a small claims action to circuit court. SDCL 15-39-23; Hauswirth v. Hartigan, 296 N.W.2d 535 (S.D.1980). When defendant removed this action to circuit court for a jury trial, an appeal to this Court was barred; the fact that defendant waived the jury trial after transfer does not alter this conclusion.
The appeal is dismissed.